 1   Daniel Olmos (CA SBN 235319)
     NOLAN BARTON & OLMOS, LLP
 2   600 University Avenue
     Palo Alto, CA 94301
 3   (650) 326-2980 (o)
     (650) 326-9704 (f)
 4

 5   Attorney for Defendant
     Salvador Jesus Ramirez
 6

 7                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 8
                                        SACRAMENTO DIVISION
 9

10   UNITED STATES OF AMERICA                          Case No.: 2:18-MJ-00241 AC
11          Plaintiff,                                 STIPULATION AND [PROPOSED]
12                                                     ORDER TO CONTINUE DETENTION
            vs.                                        HEARING
13
     SALVADOR JESUS RAMIREZ, et al.,
14
                            Defendants.
15

16
            IT IS HEREBY STIPULATED AND AGREED between the Government, through
17
     Assistant United States Attorney Timothy H. Delgado, and Defendant Salvador Jesus Ramirez,
18
     through his attorney Daniel B. Olmos, that the detention hearing in this matter be continued
19
     from Monday, December 10, 2018, to Wednesday, December 12, 2018.
20
            The basis for this request is that the probation officer assigned to this case learned after
21
     the initial appearance that he is unavailable on Monday, December 10, 2018, and counsel for
22
     defendant is unavailable on Tuesday, December 11, 2018. These prior commitments constitute
23   good cause under 18 U.S.C. § 3142(f)(2) to continue the bail hearing beyond the five days
24   permitted by the statute.
25          The parties agree that good cause exists for the continuance.



     STIPULATION AND [PROPOSED] ORDER TO CONTINUE DETENTION HEARING
     UNITED STATES V. RAMIREZ; CASE NO. 2:18-mj-00241-AC
 1   IT IS SO STIPULATED:

 2   Dated: December 7, 2018              NOLAN BARTON & OLMOS, LLP
 3
                                            /s/ Daniel B. Olmos
 4
                                          Daniel B. Olmos
 5                                        Attorney for Defendant Salvador Jesus Ramirez

 6

 7   Dated: December 7, 2018              MCGREGOR SCOTT
                                          UNITED STATES ATTORNEY
 8

 9                                        By: /s/ Timothy H. Delgado
10                                        Timothy H. Delgado
                                          Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     STIPULATION AND [PROPOSED] ORDER TO CONTINUE DETENTION HEARING
     UNITED STATES V. RAMIREZ; CASE NO. 2:18-mj-00241-AC
 1                              UNITED STATES DISTRICT COURT

 2                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 3
     UNITED STATES OF AMERICA,                         Case No.: 2:18-MJ-00241 AC
 4

 5                         Plaintiff,                  [PROPOSED] ORDER TO CONTINUE
                                                       DETENTION HEARING
 6                 v.

 7   SALVADOR JESUS RAMIREZ,

 8                         Defendant.
 9

10          GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it
11
     is hereby ordered that the detention hearing now scheduled for December 10, 2018, at 2:00 p.m.
12
     is continued to December 12, 2018, at 2:00 p.m.
13
            IT IS SO ORDERED.
14

15
     Dated: December 7, 2018
16

17

18

19

20

21

22

23

24

25



     STIPULATION AND [PROPOSED] ORDER TO CONTINUE DETENTION HEARING
     UNITED STATES V. RAMIREZ; CASE NO. 2:18-mj-00241-AC
